                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MATTHEW WHITFIELD,                                  )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ___________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 KINDRED BIOSCIENCES, INC., DENISE                   )
 BEVERS, NANXI LIU, ERVIN                            )
 VESZPRÉMI, RAYMOND TOWNSEND,                        )
 HERBERT D. MONTGOMERY, JOSEPH S.                    )
 MCCRACKEN, LYNDON LIEN, and                         )
 RICHARD CHIN,                                       )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 16, 2021 (the

“Proposed Transaction”), pursuant to which Kindred Biosciences, Inc. (“Kindred” or the

“Company”) will be acquired by Elanco Animal Health Incorporated (“Parent”) and Knight

Merger Sub, Inc. (“Merger Sub,” and together with Parent, “Elanco”)

       2.      On June 15, 2021, Kindred’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Elanco. Pursuant to the terms of the Merger Agreement, Kindred’s stockholders

will receive $9.25 in cash for each share of Kindred common stock they own.
       3.      On July 21, 2021, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Kindred common stock.

       9.      Defendant Kindred is a Delaware corporation and a party to the Merger Agreement.

Kindred’s common stock is traded on the NASDAQ, which is headquartered in New York, New

York, under the ticker symbol “KIN.”




                                                  2
       10.     Defendant Denis Bevers is Co-Founder and a director of the Company.

       11.     Defendant Nanxi Liu is a director of the Company.

       12.     Defendant Ervin Veszprémi is a director of the Company.

       13.     Defendant Raymond Townsend is a director of the Company.

       14.     Defendant Herbert D. Montgomery is a director of the Company.

       15.     Defendant Joseph S. McCracken is a director of the Company.

       16.     Defendant Lyndon Lien is a director of the Company.

       17.     Defendant Richard Chin is a director of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.     Kindred is a biopharmaceutical company that develops innovative biologics

focused on saving and improving the lives of pets.

       20.     On June 15, 2021, Kindred’s Board caused the Company to enter into the Merger

Agreement.

       21.     Pursuant to the terms of the Merger Agreement, Kindred’s stockholders will receive

$9.25 in cash per share.

       22.     According to the press release announcing the Proposed Transaction:

       Elanco Animal Health Incorporated (NYSE: ELAN) and Kindred Biosciences, Inc.
       (KindredBio, NASDAQ: KIN) today announced the parties have entered into a
       definitive agreement for Elanco to acquire KindredBio, a biopharmaceutical
       company focused on developing novel pet therapeutics based on validated human
       targets. The acquisition further accelerates Elanco’s expansion in the attractive pet
       health market, particularly advancing Elanco’s presence in the fast-growing billion-
       dollar dermatology category. . . .




                                                3
       Transaction Details

       Under the terms of the agreement, Elanco will acquire all outstanding stock of
       Kindred Biosciences at a price of $9.25 per share, or approximately $440 million,
       a premium of 52% based on the 30-day average. Elanco intends to fund the
       acquisition with pre-payable debt. Elanco expects to extend its leverage objective
       of under three times net leverage to Adjusted EBITDA by three months, from the
       end of 2023 to the end of the first quarter of 2024. . . .

       Elanco expects the transaction to close in the third quarter of 2021, subject to
       customary closing conditions, including approval by KindredBio’s shareholders
       and clearance under the Hart-Scott-Rodino Antitrust Improvements Act.
       KindredBio’s Board approved the proposed acquisition.

       Advisors

       Goldman Sachs is acting as financial advisors to Elanco and Covington & Burling
       LLP is acting as legal counsel. Barclays is acting as financial advisor to KindredBio
       and Morrison & Foerster LLP is acting as legal counsel.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       23.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       24.     As set forth below, the Proxy Statement omits material information.

       25.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       26.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate the projections; and (ii) a reconciliation of all non-

GAAP to GAAP metrics.

       27.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.




                                                 4
        28.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor, Barclays.

        29.     With respect to Barclays’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the unlevered free cash flows used in the analysis and all underlying line items;

(ii) the terminal values; (iii) the federal and state net operating losses carryforwards; (iv) the

individual inputs and assumptions underlying the discount rates and perpetuity growth rates; and

(v) the Company’s estimated net cash.

        30.     With respect to Barclays’ Research Analyst Price Targets analysis, the Proxy

Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        31.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        32.     Third, the Proxy Statement fails to disclose whether the Company entered into any

nondisclosure agreements that contained standstill and/or “don’t ask, don’t waive” provisions.

        33.     Fourth, the Proxy Statement fails to disclose the timing and nature of all

communications regarding post-transaction employment, directorships, and benefits, including

who participated in all such communications.

        34.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

        35.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                    5
                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Kindred

       36.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       37.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Kindred is liable as the issuer

of these statements.

       38.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       39.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       40.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       41.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       42.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                  6
       43.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       44.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       45.     The Individual Defendants acted as controlling persons of Kindred within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Kindred and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.




                                                  7
       48.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   8
Dated: July 23, 2021          RIGRODSKY LAW, P.A.

                       By: /s/ Gina M. Serra
                           Seth D. Rigrodsky
                           Timothy J. MacFall
                           Gina M. Serra
                           Vincent A. Licata
                           825 East Gate Boulevard, Suite 300
                           Garden City, NY 11530
                           Telephone: (516) 683-3516
                           Email: sdr@rl-legal.com
                           Email: tjm@rl-legal.com
                           Email: gms@rl-legal.com
                           Email: vl@rl-legal.com

                              Attorneys for Plaintiff




                          9
